EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xin Xie on 4/13/2022 and 5/6/2022.

The application has been amended as follows: 

In claim 6, line 3, before “free end”, delete “the” and insert --a--.
In claim 9, line 2, delete “container”, insert --box--.
In claim 9, line 4, delete “container”, insert --box--.
In claim 10, line 2, delete “container”, insert --box--.
In claim 11, line 2, delete “container”, insert --box--.
In claim 15, line 2, before “front cover”, delete “the” and insert --a--.
In claim 17, line 2, after “label applicator for attaching”, delete “a”, and insert --the--.
In claim 18, line 4, after “label applicator for attaching”, delete “a”, and insert --the--.
In claim 19, line 2, before “suction device”, delete “which”, insert --the--.
In claim 29, line 3, before “free end”, delete “the”, and insert --a--.
In claim 37, line 2, after “a microphone”, insert --, --.
In claim 39, line 3, before “label is”, delete “a”, and insert --the--.
In claim 40, line 2, delete “a suction cup”, and insert --the suction cup that is--.

On page 1 of the specification, after the title, insert the following heading and paragraph:
--CROSS REFERENCE TO RELATED APPLICATIONS
This application is a U.S. National Stage Application under 35 U.S.C. 371 of International Application No. PCT/IB2018/055308, filed July 17, 2018, which claims priority to South Africa Patent Application 2017/00357, filed July 17, 2017. The contents of each of the aforementioned are hereby incorporated by reference in their entirety into the present disclosure.--

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-3, 5-12, 14-15, 17-19, 24-40 and 41-45, applicant’s amendments filed 9/7/2021 (and for claims 25-45, the amendments filed 4/2/2022) have overcome the prior art of record.  With respect to new claims 41-45, filed 4/2/2022, these claims closely track the material of claim 24 and have overcome the prior art of record.  
With respect to claim 1 and dependent claims 2-3, 5-12, 14-15, and 17-19, the prior art of record, such as previously cited Wood (US 4025385 A), Woodside (US 5425823 A), Kern (US 20150232219 A1), Winn (US 5168883 A), Draper (US 20070043469 A1) and Saaraswat (US 20190164639 A1), does not disclose the additional limitation of “wherein the discharge end terminates at a dispensing container for discharging the article into the dispensing container after the article has been labelled, wherein the dispensing container is accessible from a front of the pharmaceutical dispenser and separable from the article; and an inclined surface adjacent to the conveyor belt, disposed to a side of the conveyor belt at an oblique angle with respect to the conveyor belt and extending a portion of a length between the receiving end and the discharge end; a discharge device disposed at an opposite side of the conveyor belt and extending the portion of the length, wherein the discharge device is extended onto the conveyor belt by an actuating rod to push the article onto the inclined surface” in combination with the other limitations of claim 1.
With respect to claim 24-40, the prior art of record, such as previously cited Wood (US 4025385 A), Woodside (US 5425823 A), Kern (US 20150232219 A1), Winn (US 5168883 A), Draper (US 20070043469 A1) and Saaraswat (US 20190164639 A1), does not disclose the additional limitation of “a suction cup movable between an engagement position in which the suction cup engages the article in the dispensing box and a retracted position in which the article is attached to the suction cup and moved out of the dispensing box; and a discard apparatus that pushes the dispensing box off the conveyor belt after which the suction cup releases the article so that the article falls back onto the conveyor” in combination with the other limitations of claim 24.
With respect to claims 41-45, these claims embody the concepts of claim 24 in method form.  The prior art of record, such as previously cited Wood (US 4025385 A), Woodside (US 5425823 A), Kern (US 20150232219 A1), Winn (US 5168883 A), Draper (US 20070043469 A1) and Saaraswat (US 20190164639 A1) does not disclose the additional limitation of “moving a suction cup between an engagement position in which the suction cup engages the article in the dispensing box to a retracted position in which the article is attached to the suction cup and moved out of the dispensing box; and moving a discard apparatus to push the dispensing box off the conveyor after which the suction cup releases the article so that the article falls back onto the conveyor” in combination with the other limitations of claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        


GRK